ORDER
Abubakr T. Abdul-Wakeel appeals his convictions for one count of first-degree assault, section 565.050, RSMo 2000,1 one count of armed criminal action, section 571.015, and two counts of forgery, section 570.090, raising only one point of error. He claims that his right to due process of law was violated when Officer Meadors testified about Abdul-Wakeel’s prior criminal activity, and, therefore, the trial court plainly erred in failing to sua sponte declare a mistrial. Specifically, Officer Mea-dors testified that the police had a “photograph” of Abdul-Wakeel because he had been “in custody” before.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).

. All citations are to RSMo 2000, unless otherwise indicated.